Citation Nr: 0008132	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  98-04 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received, and if 
so, whether the veteran is entitled to service connection for 
residuals of rheumatic fever.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1946 to August 
1949.

In June 1991, the veteran's claim of entitlement to service 
connection for residuals of rheumatic fever was denied by the 
Board of Veterans' Appeals (Board), which held that there was 
no showing of rheumatic fever while on active duty that was 
related to a current disability.  This matter is again before 
the Board on appeal from an August 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which found that no new and material evidence 
had been submitted to warrant reopening the veteran's claim.

In February 2000, the veteran submitted to his representative 
medical evidence not previously of record.  The 
representative subsequently forwarded said evidence to the 
Board, along with an attached letter stating that the veteran 
waived his right to have this evidence reviewed by the RO 
prior to review by the Board.  See 38 C.F.R. § 20.1304(c) 
(1999).  That waiver is valid, and the Board may proceed, 
reviewing all evidence of record.  Id.

In December 1999, the veteran appeared for a hearing before 
the undersigned Member of the Board.  A transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  In June 1991, the Board found that the veteran was not 
entitled to service connection for residuals of rheumatic 
fever because there was no showing of rheumatic fever while 
on active duty that was related to a current disability.

2.  In August 1997, the RO denied the veteran's request to 
reopen his claim of service connection for residuals of 
rheumatic fever, holding that new and material had not been 
submitted which provided "a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."

3.  Since the Board's June 1991 decision, new evidence 
bearing directly and substantially on the veteran's claim has 
been obtained.

4.  Competent evidence has provided plausible findings that 
the veteran experienced an in-service episode of rheumatic 
fever, and competent evidence has established that a 
plausible relationship exists between the in-service episode 
of rheumatic fever and current diagnoses of heart disease.


CONCLUSIONS OF LAW

1.  Evidence submitted since the Board's June 1991 decision 
is new and material, and the veteran's claim of entitlement 
to service connection for residuals of rheumatic fever is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

2.  The claim of entitlement to service connection for 
residuals of rheumatic fever is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran contends that his current heart 
disease was caused by an episode of rheumatic fever which 
occurred during active duty.  He contends that he was 
hospitalized during service with a high fever, and that said 
fever was actually an undiagnosed incident of rheumatic 
fever.

Service medical records are negative for showing complaints, 
diagnosis, or treatment for rheumatic fever during active 
duty.  Physical examination at induction into service showed 
that the veteran's cardiovascular system was considered 
"normal."  The service records reflect that on September 
13, 1946, the veteran was diagnosed with nasopharyngitis, 
acute, catarrhal severe, cause undetermined; and pleuritis, 
acute, moderate, left lower pleural cavity, anterior, 
secondary to nasopharyngitis.  Additional diagnosis was 
reaction to a tetanus toxoid, and typhoid and para-typhoid 
vaccine, moderate, "complicating diagnoses of 
[nasopharyngitis and pleuritis]."  A service medical record 
generated later on the same day noted that the diagnoses of 
nasopharyngitis and pleuritis "were not concurred in," and 
were replaced by diagnoses of reaction following 
administration of typhoid vaccine, moderate, generalized, 
characterized by fever, chills, and general malaise; and 
bronchitis, acute, moderate, organism undetermined.  
Following those diagnoses, the veteran was hospitalized from 
September 13, 1946, to September 26, 1946.  Physical 
examination at separation from service in August 1949 was 
negative for any cardiovascular abnormalities.

The veteran was afforded VA examination in February 1977 in 
response to his October 1976 claim of service connection for 
musculoskeletal disorders.  Examination of the heart revealed 
normal sinus rhythm, no murmurs, shocks, thrills, or 
"megaly."  Chest X-rays revealed that the thoracic aorta 
was slightly unfolded, and the size of the cardiac silhouette 
was within normal limits.  Diagnosis was "completely 
negative" except for the orthopedic complaints.  

A February 1980 examination performed by the Social Security 
Administration reflects a history of the veteran's complaints 
of frequent chest pain.  The examining physician noted that 
the veteran's history included a May 1979 coronary 
angiography, a stress test, and an electrocardiogram which 
showed changes compatible with ischemic heart disease.  The 
veteran underwent additional coronary angiography which 
showed significant obstruction of the right coronary artery.  
Additional history indicated that the veteran underwent right 
coronary artery bypass surgery in January 1980.

By a February 1990 decision, the RO denied the veteran's 
claim based on residuals of rheumatic fever, as rheumatic 
fever was found not to have been incurred in service.  The 
veteran initiated an appeal of that decision.

The Board issued a decision in June 1991 which denied the 
veteran's claim based on residuals of rheumatic fever.  The 
Board concurred with the RO's February 1990 finding that 
rheumatic fever had not been shown to have occurred in 
service, and noted that VA examination in 1977 found "normal 
sinus rhythm, no murmurs, shocks, thrills or megaly."  The 
Board also found that although the veteran had been diagnosed 
with coronary artery disease, said diagnosis had not been 
given prior to November 1979, 30 years after service.  
Further, the Board noted that "the veteran suffers from 
coronary artery disease, not valvular heart disease which 
results from rheumatic fever.  To state it simply, rheumatic 
fever does not cause coronary artery disease."  

In September 1993, the veteran requested that the RO reopen 
his claim for residuals of rheumatic fever.  In support of 
the request, the veteran submitted copies of his service 
medical records.  He also submitted a VA medical record 
showing that he had a pacemaker implanted at a VA hospital in 
early 1997, and he provided a February 1997 letter from the 
Chief of Infectious Diseases at a VA Medical Center in 
Houston, Texas.  In that letter, the Chief of Infectious 
Diseases stated:

I have reviewed the records of [the 
veteran] from the 1940's.  These records 
show that [he] had prolonged bouts of 
fever with red, painful swelling of 
various joints (migratory arthritis).  He 
was also found during that time to have a 
heart murmur.  To the best of my opinion, 
these findings taken together suggest the 
diagnosis of acute rheumatic fever.  He 
was, at the time, in the correct age 
group.  Rheumatic fever was common in the 
military.  And he had three major 
criteria for the disease.

By an August 1997 decision, the RO found that the statement 
from the Chief of Infectious Diseases did not reveal a 
confirmed diagnosis of rheumatic fever during the veteran's 
service.  Holding that "there is no reasonable possibility 
that the new evidence submitted in connection with the 
current claim would change our previous decision," the RO 
denied reopening the veteran's claim, and the veteran 
initiated the instant appeal.

During testimony at his December 1999 hearing, the veteran 
reiterated his contention that there was a misdiagnosis in 
service at the time he was hospitalized after suffering a 
negative reaction to in-service vaccinations.  He asserted 
that the opinions of his private physicians, together with 
the opinions of the VA Chief of Infectious Diseases, 
established that the in-service fever was actually an 
occurrence of rheumatic fever which had been misdiagnosed at 
that time, and that his current heart disease, to include 
coronary artery disease, is a residual of the alleged in-
service incident of rheumatic fever.

The veteran's representative submitted additional medical 
evidence, received by the Board in February 2000.  A private 
medical report reflects that echocardiography was performed 
in August 1996, revealing diagnoses of left atrial and left 
ventricle enlargement, aortic valve sclerosis, and 
calcification of the mitral annulus.  Doppler examination 
provided diagnosis of mitral regurgitation.  Premature 
ventricular contractions were also noted during those 
diagnostic examinations.

Additional medical evidence included an undated letter from 
A. Berios, M.D., who stated that the veteran's service 
medical records and private medical reports had been 
reviewed.  The physician noted the veteran's in-service 
hospitalization for a reaction to a tetanus toxoid, a typhoid 
vaccine, and a para-typhoid vaccine.  Dr. Berios also noted 
having been informed that the veteran experienced rheumatic 
fever during service.  It was noted that the veteran had been 
hospitalized after separation from service and underwent 
bypass surgery.  Dr. Berios opined that "[i]t is more than 
likely that [the veteran] during the acute rheumatic attack 
was symptomless and the cardiac damage was not observed until 
much later."

In a letter from N. Nasir, Jr., M.D., dated in February 2000, 
it was noted that he had treated the veteran since June 1999, 
and he related the veteran's history of coronary artery 
disease and bypass surgery in 1980.  Dr. Nasir noted the 
opinion of the VA Chief of Infectious Diseases to the effect 
that the veteran may have had acute rheumatic fever in 
service.  Dr. Nasir stated that rheumatic fever has been 
known to cause cardiac complications, and that it would be 
difficult to determine the specific level of influence this 
may have had on the veteran's current cardiac status.  Dr. 
Nasir opined that "[h]owever, if [the veteran] had rheumatic 
fever, it is possible that his could have attributed to his 
current cardiac condition."

New and Material Evidence Criteria and Analysis.  As noted 
above, the veteran's claim of entitlement to service 
connection for residuals of rheumatic fever was last denied 
by a Board decision dated in June 1991.  The veteran was 
properly notified of that determination, and he did not 
appeal.  As such, the June 1991 decision became final 
pursuant to applicable VA law and regulations.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999).  

However, despite the finality of a final decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or obtained with respect 
to the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The Board notes that in the RO's August 1997 decision, and 
also in the March 1998 statement of the case, the veteran was 
provided with the definition of "new and material evidence" 
from Colvin v. Derwinski, 1 Vet. App. 177 (1991).  The 
articulated basis for the RO's determination as to whether 
the veteran had submitted "new and material evidence" was 
based on the Colvin standard of whether the new evidence 
would provide a reasonable possibility of changing the 
outcome since overruled by the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in Hodge v. West, 
115 F.3d 1356, 1363 (Fed. Cir. 1998).  The Federal Circuit in 
Hodge has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  

The United States Court of Appeals for Veterans Claims 
(Court), in Elkins v. West, 12 Vet. App. 209 (1999), 
announced a three-step analysis to apply in determining 
whether to reopen previously and finally denied claims.  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  See also Winters v. West, 12 Vet. App. 203 
(1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In Evans v. Brown, 9 Vet. App. 273, 284-285 (1996) the Court 
stressed that the newly presented evidence need not be 
probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for that last disallowance, i.e., whether the 
medical evidence supports an in-service diagnosis of 
rheumatic fever, and whether there is a relationship between 
the in-service occurrence and a current "cardiac 
condition."

In this case, the additional evidence presented includes 
competent diagnoses of coronary artery disease, aortic valve 
sclerosis, and mitral regurgitation.  The additional medical 
evidence also indicates that the veteran's current heart 
disease is likely related to the illness for which the 
veteran was hospitalized in 1946.  In turn, the illness he 
suffered in 1946 has been medically suggested to be an acute 
incident of rheumatic fever.  The Board finds that the 
additional evidence is new and that it provides support for 
the claim for service connection for residuals of rheumatic 
fever.  This material bears directly and substantially on the 
specific matter at issue.  Further, the evidence presented is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156.  
Moreover, the new evidence is sufficient to reopen the 
veteran's claim because it contains information contributing 
to a more complete picture of the circumstances surrounding a 
plausible in-service origin of his current heart disease.  
See Hodge, 155 F.3d at 1363.  Accordingly, the Board 
concludes that the additional evidence presented since the 
Board's June 1991 decision is new and material, and the claim 
for service connection for residuals of rheumatic fever is 
reopened.

Well-Grounded Criteria and Analysis.  A person who submits a 
claim to VA has the burden of providing evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a) and see 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990) (defining a 
well-grounded claim as one that is plausible; a claim that is 
meritorious on its own or capable of substantiation).  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the Federal 
Circuit held that, under 38 U.S.C. § 5107(a), VA has a duty 
to assist only those claimants who have established well-
grounded (i.e., plausible) claims.  More recently, the Court 
issued a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal (and pursuant to Elkins, now that the Board has 
decided to reopen the veteran's claim), is whether the 
appellant has presented evidence that the claim is well 
grounded; that is, that the claim is plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
by:  (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

The Board is not free to judge weight or credibility at the 
well-groundedness stage, except to the extent that it may 
determine certain evidence to be inherently incredible or 
beyond the competence of the witness.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); King (Roderick) v. 
Brown, 5 Vet. App. 19, 21 (1993); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  At the well-groundedness stage all evidence 
not, on its face, inherently incredible or beyond the 
competence of the witness is presumed credible.  At this 
threshold stage, the Board generally ought not to weigh the 
evidence, consider the negative evidence, or perform any 
screening function whatsoever: the lodestar of a well-
groundedness determination as to a service connection claim 
is whether the veteran has presented a plausible claim based 
upon medical and other evidence presumed to be credible -- a 
claim "capable of substantiation."  Murphy, supra.

Based on the facts of this case, the Board holds that the 
veteran has satisfied his initial burden of submitting a 
well-grounded claim for residuals of rheumatic fever because 
he has submitted medical evidence of a current disability 
(coronary artery disease, aortic valve sclerosis, and mitral 
regurgitation); medical evidence establishing a plausible in-
service occurrence of rheumatic fever; and medical evidence 
establishing a plausible nexus between the suggested in-
service occurrence of rheumatic fever and the veteran's 
current cardiac condition.  See Caluza, supra.  This medical 
evidence of a generalized connection between the veteran's 
in-service experience is sufficient to provide the requisite 
medical evidence of a nexus between service and a current 
disease that is necessary under Caluza to well ground a claim 
of service connection.  Thus, the Board finds that the 
veteran's claim of service connection for residuals of 
rheumatic fever is well grounded.  See Caluza, 7 Vet. App. at 
506; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  


ORDER

The claim of entitlement to service connection for residuals 
of rheumatic fever is reopened and found to be well grounded.  
To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
residuals of rheumatic fever is well grounded, VA has a duty 
to assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Under the circumstances of this case, the Board concludes 
that the findings and opinions of the VA Chief of Infectious 
Diseases set forth in the February 1997 letter require 
clarification.  Despite a thorough review of the service 
medical records, the Board has been unable to identify which 
documents provided the information that the Chief of 
Infectious Diseases relied upon in determining that the 
veteran experienced a heart murmur during service.  Inasmuch 
as a showing that the veteran experienced a heart murmur in 
service is material to his claim, the Board finds that 
clarification of the VA physician's findings regarding an in-
service occurrence of rheumatic fever and a heart murmur is 
required in order to fully and equitably adjudicate the 
veteran's appeal.

Further, at least two statements from private physicians, 
along with a report reflecting August 1996 diagnostic test 
results, have been added to the claims file since the RO 
issued a statement of the case in March 1998.  As noted 
above, these medical records were submitted directly to the 
Board following the December 1999 hearing, and therefore have 
not been considered by the RO in determining whether 
entitlement to service connection has been demonstrated.  
Because such additional evidence may be probative in 
establishing the veteran's eligibility for certain benefits, 
it is the opinion of the Board that said medical evidence 
should be evaluated in this regard.

Accordingly, this case is REMANDED for the following:

1.  The appellant should be allowed to 
submit additional lay and medical 
evidence in support of his claim.

2.  The RO should refer the claims folder 
to the physician who provided the 
February 1997 opinion which indicated 
that the findings reported during service 
suggested the diagnosis of acute 
rheumatic fever.  The physician should be 
requested to review the complete, 
original service medical records 
concerning the veteran, including the 
hospital records for September 1946 and 
for February 1947, as well as the 
examination for discharge and the post-
service records.  The physician should 
specifically identify the findings in the 
service medical records which suggest 
that the veteran experienced a heart 
murmur and an episode of rheumatic fever.  
The physician should offer his opinion as 
to the degree of probability that the 
veteran experienced rheumatic fever 
during service.  If this physician is no 
longer available, the records should be 
referred to another appropriately 
qualified physician for an opinion as to 
whether or not the veteran experienced 
rheumatic fever during service.

3.  If, and only if, an opinion is 
obtained in response to item two above 
which indicates that the veteran 
experienced an in-service episode of 
rheumatic fever, the RO should refer the 
claims folder to a cardiologist for an 
opinion as to whether the in-service 
episode of rheumatic fever has any 
relationship to the veteran's current 
cardiac conditions.  If the cardiologist 
determines that there is medical 
relationship between rheumatic fever and 
any current cardiac condition, the 
cardiologist should identify the specific 
cardiac condition(s) and explain the 
relationship.  If the cardiologist deems 
an examination necessary in order to 
provide the requested opinions, 
appropriate arrangements should be made 
for such an examination.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for residuals of 
rheumatic fever in light of the medical 
reports and any other evidence added to 
the record since the issuance of the 
March 1998 statement of the case.  If the 
benefit sought on appeal is not granted, 
the RO should issue a supplemental 
statement of the case to the veteran and 
his representative.  A reasonable period 
of time for a response thereto should be 
afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 



